UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09447 Jacob Funds Inc. (Exact name of registrant as specified in charter) C/O Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. # J Manhattan Beach, CA 90266 (Address of principal executive offices) (Zip code) Ryan Jacob C/O Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. # J Manhattan Beach, CA 90266 (Name and address of agent for service) Registrant's telephone number, including area code: (424) 237-2164 Date of fiscal year end: August 31 Date of reporting period: June 30, 2010 Item 1. Proxy Voting Record. Name of Fund:(1) Jacob Internet Fund Period: July 1, 2009 to June 30, 2010 Company Name Meeting Date CUSIP(2) Ticker (2) RED HAT 8/13/09 RHT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) OPENWAVE 12/3/09 OPWV Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 For For 2. AMENDMENTS TO 1999 DIRECTORS' EQUITY COMPENSATION PLAN. Issuer For For 3. RATIFICATION OF APPOINTMENT OF AUDITORS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) HOLLYWOOD MEDIA 12/21/09 HOLL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) APPLE 2/25/10 AAPL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 For For 2. APPROVE AMENDMENTS TO EMPLOYEE STOCK PLAN. Issuer For For 3. APPROVE AMENDMENTS TO DIRECTOR STOCK OPTION PLAN. Issuer For For 4. HOLD ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer For For 5. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Against Against 6. PROPOSAL ENTITLED "SUSTAINABILITY REPORT." Security Holder Against Against 7. PROPOSAL ENTITLED "BOARD COMMITTEE ON SUSTAINABILITY." Security Holder Company Name Meeting Date CUSIP(2) Ticker (2) NOVELL 4/19/10 NOVL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) TAKE-TWO INTERACTIVE 4/15/10 TTWO Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 For For 2. AMENDMENT TO STOCK INCENTIVE PLAN. Issuer For For 3. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) ADOBE 4/16/10 00724F101 ADBE Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 For For 2. AMENDMENT TO EQUITY INCENTIVE PLAN. Issuer For For 3. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) EARTHLINK 5/4/10 ELNK Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Against Against 3. REPORT ON INTERNET PRINCIPLES. Security Holder Company Name Meeting Date CUSIP(2) Ticker (2) EBAY 4/29/10 EBAY Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. AMENDMENT OF INCENTIVE PLAN. Issuer For For 3. AMENDMENT OF EQUITY INCENTIVE AWARD PLAN. Issuer For For 4. RATIFICATION OF APPOINTMENT OF AUDITORS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) GOOGLE 5/13/10 38259P508 GOOG Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For For 3. AMENDMENT TO STOCK PLAN TO INCREASE NUMBER OF SHARES. Issuer Against Against 4. PROPOSAL REGARDING A SUSTAINABILITY REPORT. Security Holder Against Against 5. PROPOSAL REGARDING ONLINE ADVERTISING, PRIVACY, AND Security Holder SENSITIVE INFORMATION. Against Against 6. PROPOSAL REGARDING HUMAN RIGHTS IN CHINA. Security Holder Company Name Meeting Date CUSIP(2) Ticker (2) GEEKNET 5/4/10 36846Q104 LNUX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) CYPRESS 5/14/10 CY Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) THE KNOT 5/19/10 KNOT Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) BROADCOM 5/20/10 BRCM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) NETFLIX 5/20/10 64110L106 NFLX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For For 3. APPROVE EMPLOYEE STOCK PURCHASE PLAN. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) DIGITAL RIVER 5/27/10 25388B104 DRIV Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. RATIFICATION OF APPOINTMENT OF AUDITORS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) SHUTTERFLY 5/20/10 82568P304 SFLY Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 For For 2. INCREASE NUMBER OF SHARES UNDER EQUITY INCENTIVE PLAN. Issuer For For 3. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) ETRADE 5/13/10 ETFC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 For For 2. AUTHORIZE REVERSE STOCK SPLIT OF COMMON SHARES. Issuer For For 3. APPROVE CHANGES TO EQUITY INCENTIVE PLAN. Issuer For For 4. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) THESTREET.COM 5/27/10 88368Q103 TSCM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 For For 2. AMEND PERFORMANCE INCENTIVE PLAN. Issuer For For 3. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) CITRIX SYSTEMS 5/26/10 CTXS Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. AMENDMENT TO EQUITY INCENTIVE PLAN. Issuer For For 3. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) EXPEDIA 6/8/10 30212P105 EXPE Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 Director 10 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) SANDISK 6/2/10 80004C101 SNDK Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) MONSTER 6/8/10 MWW Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) IAC/INTERACTIVE 6/15/10 44919P508 IACI Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 Director 10 Director 11 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) YAHOO 6/24/10 YHOO Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 Director 10 For For 2. AMENDMENTS TO DIRECTORS' STOCK PLAN. Issuer For For 3. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Against Against 4. PROPOSAL REGARDING EXECUTIVE COMPENSATION. Security Holder Company Name Meeting Date CUSIP(2) Ticker (2) SALESFORCE 6/10/10 79466L302 CRM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) GLOBAL SOURCES 6/23/10 G39300101 GSOL Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 For For 2. PROPOSAL ON NUMBER OF DIRECTORS AND BOARD VACANCIES. Issuer For For 3. RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. Issuer Name of Fund:(1) Jacob Small Cap Growth Fund Period: February 1, 2010 to June 30, 2010 Company Name Meeting Date CUSIP(2) Ticker (2) NORTHERN OIL & GAS 6/30/10 NOG Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For For 3. CHANGE INCORPORATION STATE FROM NV TO MN. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) BIO-REFERENCE LABS 7/22/10 09057G602 BRLI Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 For For 2. ALL OTHER MATTERS THAT PROPERLY COME BEFORE THE MEETING. Issuer Name of Fund:(1) Jacob Wisdom Fund Period: February 18, 2010to June 30, 2010 Company Name Meeting Date CUSIP(2) Ticker (2) United Parcel Service 5/6/10 UPS Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 Director 10 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For For 3. PROPOSAL REMOVING VOTING STANDARD FOR UNCONTESTED BOARD Issuer ELECTIONS. For For 3. TO TRANSACT ANY OTHER BUSINESS THAT MIGHT COME UP. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) IRON MOUNTAIN INC. 6/4/10 IRM Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For For 1. TO ELECT DIRECTOR NOMINEES. Issuer For For 2. AMENDMENT TO STOCK INCENTIVE PLAN. Issuer For For 3. AMENDMENT TO 2 Issuer For For 4. AMENDMENT TO 2 Issuer For For 5. RATIFICATION OF APPOINTMENT OF PUBLIC ACCOUNTANTS. Issuer For For 6. TO TRANSACT ANY OTHER BUSINESS THAT MIGHT COME UP. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) WALMART 6/4/10 WMU Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 Director 10 Director 11 Director 12 Director 13 Director 14 Director 15 For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Against For 3. APPROVAL OF STOCK INCENTIVE PLAN. Issuer Against For 4. APPROVAL OF ASDA LIMITED SHARESAVE PLAN. Issuer Against Against 5. GENDER IDENTITY NON-DISCRIMINATION POLICY. Security Holder For Against 6. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Security Holder Against Against 7. POLITICAL CONTRIBUTIONS REPORT. Security Holder Against Against 8. SPECIAL SHAREOWNER MEETINGS. Security Holder Against Against 9. POULTRY SLAUGHTER. Security Holder Against Against 10. LOBBYING PRIORITIES REPORT. Security Holder Company Name Meeting Date CUSIP(2) Ticker (2) VERISK ANALYTICS 6/16/10 92345Y106 VRSK Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 For For 2. RATIFICATION OF APPOINTMENT OF AUDITORS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) AMERICAN EXPRESS 4/26/10 AXP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For For 1. TO ELECT DIRECTORS. Issuer For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Against For 3. ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION. Issuer Against Against 4. PROPOSAL ON CUMULATIVE VOTING FOR DIRECTORS. Security Holder Against Against 5. PROPOSAL ON CALLING SPECIAL SHAREHOLDER MEETINGS. Security Holder For Against 6. PROPOSAL ON SHARE RETENTION FOR SENIOR EXECUTIVES. Security Holder Company Name Meeting Date CUSIP(2) Ticker (2) PEPSI 5/5/10 PEP Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For For 1. TO ELECT DIRECTORS Issuer For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Against For 3. AMENDMENTS TO LONG-TERM INCENTIVE PLAN. Issuer Against Against 4. CHARITABLE CONTRIBUTIONS REPORT. Security Holder Against Against 5. RIGHT TO CALL SPECIAL SHAREHOLDER MEETINGS. Security Holder Against Against 6. PUBLIC POLICY REPORT. Security Holder Company Name Meeting Date CUSIP(2) Ticker (2) WESCO FINANCIAL CORP 5/5/10 WCC Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Company Name Meeting Date CUSIP(2) Ticker (2) USG CORP. 5/12/10 USG Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 For For 2. APPROVAL OF MANAGEMENT INCENTIVE PLAN. Issuer Against For 3. AMENDMENT TO LONG-TERM INCENTIVE PLAN. Issuer For For 4. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) TORCHMARK CORP. 4/29/10 TMK Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 For For 2. RATIFICATION OF APPOINTMENT OF AUDITORS. Issuer For For 3. REMOVAL OF SUPERMAJORITY VOTING REQUIREMENTS. Issuer For For 4. REPEAL "FAIR PRICE" PROVISION. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) GLAXOSMITHKLINE 5/6/10 37733W105 GSK Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For For 1. RECEIVE AND ADOPT DIRECTOR'S REPORT/FINANCIAL STATEMENTS. Issuer Against For 2. APPROVE REMUNERATION REPORT. Issuer For For 3. DIRECTOR 1 Issuer For For 4. DIRECTOR 2 Issuer For For 5. DIRECTOR 3 Issuer For For 6. DIRECTOR 4 Issuer For For 7. DIRECTOR 5 Issuer For For 8. RATIFICATION OF APPOINTMENT OF AUDITORS. Issuer For For 9. REMUNERATION OF AUDITORS. Issuer Against For 10. AUTHORIZE DONATIONS TO POLITICAL ORGANIZATIONS. Issuer Against For 11. AUTHORITY TO ALLOT SHARES. Issuer For For 12. DISAPPLICATION OF PRE-EMPTION RIGHTS. Issuer For For 13. AUTHORITY TO PURCHASE ITS OWN SHARES. Issuer For For 14. EXEMPTION FROM STATEMENT OF SENIOR STATUTORY AUDITOR;S NAME. Issuer For For 15. REDUCED NOTICE OF GENERAL MEETING. Issuer For For 16. ADOPT NEW ARTICLES OF ASSOCIATION. Issuer Company Name Meeting Date CUSIP(2) Ticker (2) BANCO LATINOAMERICANO 4/14/10 P16994132 BLX Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For For 1. APPROVE AUDITED FINANCIAL STATEMENTS. Issuer For For 2. RATIFICATION OF APPOINTMENT OF ACCOUNTANTS. Issuer For 3. DIRECTOR Issuer For Director 1 Director 2 Director 3 Company Name Meeting Date CUSIP(2) Ticker (2) BERKSHIRE HATHAWAY 5/1/10 084670108, 084670702 BRK Vote (3) MRV (4) Proposal (5) Proposed by Issuer or Security Holder (6) For 1. DIRECTOR Issuer For Director 1 Director 2 Director 3 Director 4 Director 5 Director 6 Director 7 Director 8 Director 9 Director 10 Director 11 Director 12 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Jacob Funds Inc. By (Signature and Title) /s/Ryan Jacob Ryan Jacob President Date August 25, 2010
